396 So. 2d 276 (1981)
James I. MOORE, Jr., Appellant,
v.
William A. FREEMAN, Jr., Sheriff of Monroe County, Sgt. Robert Gregory, Det. Ronald C. Rexroat, Det. Michael Barber, and Corporal John K. Noonan, Appellees.
No. 80-1755.
District Court of Appeal of Florida, Third District.
April 7, 1981.
Ezzo, Garel & Saylor, Miami, for appellant.
Madigan, Parker, Gatlin, Swedmark & Skelding, Tallahassee, for appellees.
Before HENDRY, SCHWARTZ and NESBITT, JJ.
PER CURIAM.
James I. Moore, Jr. takes this appeal from a summary final judgment entered by the Circuit Court in and for Monroe County, Florida in favor of defendants William A. Freeman, Jr., Sheriff of Monroe County, Sergeant Robert Gregory, Detective Ronald C. Rexroat, Detective Michael Barber and Corporal John K. Noonan, in an action brought by plaintiff against the defendants arising out of injures sustained by plaintiff when he was shot by one of the officers while he was attempting to burglarize the Buccaneer Lodge.
The record before us discloses that the summary final judgment appealed was entered for the defendants before plaintiff, through no fault of his own, had completed his discovery.
Plaintiff contends on appeal that the entry of summary judgment was premature since he had insufficient time to commence discovery and complete discovery. We agree and reverse. Cullen v. Big Daddy's Lounges, Inc., 364 So. 2d 839 (Fla. 3d DCA 1978); Commercial Bank of Kendall v. Heiman, 322 So. 2d 564 (Fla. 3d DCA 1975).
Since we are reversing the entry of summary judgment solely on the grounds that the ruling was premature, we have not considered the other points raised.
Reversed and the cause is remanded to the trial court for further proceedings which may include further motions for summary final judgment.
Reversed and remanded with directions.